Citation Nr: 0821069	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-28 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by dizziness, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to August 1974, from February 1991 to July 1991, 
from March 2003 to June 2003, and from December 2003 to 
February 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2007, a Travel Board hearing 
was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.  In October 2007, 
the case was remanded for further development.


FINDING OF FACT

The record does not show that a disability manifested by 
dizziness was manifested in service, or that at any time 
since his discharge from active service the veteran has had 
objective indications (i.e., signs perceptible to an 
examining physician or non-medical indicators capable of 
independent verification) of a qualifying chronic disability 
manifested by dizziness.


CONCLUSION OF LAW

Service connection for a chronic disability manifested by 
dizziness, to include as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2005 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  VCAA notice was 
provided to the appellant prior to the initial adjudication 
in these matters.  See Pelegrini, supra.  While he was not 
provided timely notice regarding disability ratings or 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), this decision does not grant 
service connection; neither the rating of a disability nor 
the effective date of an award of service connection is a 
matter for consideration herein.  An October 2007 letter 
ultimately provided such notice.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) and postservice medical records are associated 
with his claims file.  He has not identified any pertinent 
records that remain outstanding.  The veteran was afforded VA 
examinations in May 2006, and (pursuant to the October 2007 
Board remand) in October 2007.  Notably, the veteran's 
representative takes issue with the October 2007 VA 
examination.  He asserts that Dr. I. M. (the examiner) is not 
an "appropriate physician" to have conducted the 
examination (as requested) as he is not a neurologist or an 
otolaryngologist, and notes that the veteran's file was not 
reviewed until six weeks after the veteran was examined.  He 
argues that the case should be remanded for compliance with 
the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Regarding these arguments, it is 
noteworthy that Dr. I. M. is a neurosurgeon, and thus is 
considered eminently qualified to have conducted the 
examination as the "appropriate physician" the Board 
requested.  Furthermore, the Board notes that the file was 
made available to Dr. I. M. shortly after the examination, 
and the addendum to the opinion signed in December reflects a 
close review of the record.  The Board's remand requested 
review of the claims file "in conjunction" with the 
examination, and the Board finds there was substantial 
compliance with the request, and that a Stegall remand is not 
indicated.  The examiner's reported findings were detailed 
and appear complete; the review of the record appears to have 
been thorough; and the opinion is accompanied by well-
reasoned rationale.  The Board finds that VA has met its 
assistance obligations, and will proceed with appellate 
review.

B.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran claims that he has experienced continuous 
dizziness since an IED exploded near his truck in May 2004 
while he was serving in Iraq.  

The veteran's SMRs note that he was seen on May 5, 2004 for 
severe ringing in his ears following an IED attack.  It was 
noted that the veteran had no dizziness and no vertigo.  
Physical examination revealed no evidence of tympanic 
membrane rupture.  In his report of the incident about 2 
weeks later the veteran reported experiencing ringing in the 
ears; he did not mention dizziness/vertigo.  On follow-up 
audiological evaluation in August 2004, there was no mention 
of dizziness/vertigo.

When the veteran was seen by VA in January 2005 for a 
physical he requested upon his return for from Iraq, his 
complaints did not include vertigo/dizziness.  It was noted 
that he denied "any other problems."

On February 2005 VA audiology assessment, the veteran's 
reported complaints included vertigo/dizziness; he reported a 
sudden onset of hearing loss and tinnitus after being close 
to an explosion while in Iraq.  He was given a referral for 
an ENT consultation.  On February 2005 VA ENT consultation, 
the veteran's chief complaint was tinnitus.  He denied other 
otological symptoms. It was noted that cranial nerves (CN) 
were "grossly intact".

On June 2005 VA examination (for hypertension), the veteran 
denied dizziness.

In his September 2005 notice of disagreement, the veteran 
stated, in essence, that when he was evaluated following the 
IED explosion/injuries he sustained, he was advised that he 
had inner ear injuries which would cause dizziness.  He 
indicated that he was similarly advised by a specialist at 
the Cleveland VAMC.  

On May 2006 VA neurological evaluation, examination revealed 
that the veteran exhibited normal station and gait; cranial 
nerves (CN II-XII) were intact, to include Weber and Rinne' 
tests of acoustic nerve function and Hallpike's maneuver to 
test vestibular nerve function; there were no tremor or 
dysmetria; tandem walk revealed he was able to balance on 
either foot.  The examiner (a neurosurgeon) noted that 
neurological examination shows intact auditory and vestibular 
nerve function bilaterally; and no tendency toward truncal 
ataxia.  It was noted that the veteran reported that a few 
days after the IED explosion he began to notice that he would 
feel as if he was falling forward or backward if he suddenly 
moved his head in any direction.  He indicated that he 
continued to have the symptom (but knew how to prevent it 
from appearing).  The examiner noted that neurological 
evaluation had found no abnormality, and also noted that the 
veteran thought his symptoms may be elicited by emotional 
stress (including anxiety climbing ladders/working on a 
roof).  The examiner commented that the absence of 
neurological abnormality suggested supported the hypothesis 
that the veteran's symptoms were stress-related; he found 
that it was unlikely that the veteran sustained a 
neurological injury as a result of the IED explosion. 

On October 2007 VA examination, the veteran reported that 
there has been no worsening or improvement with his symptoms 
since the IED explosion.  He indicated that he had not tried 
any medication that would ameliorate dizziness (i.e. 
Meclizine).  Physical examination revealed that he exhibited 
normal station and gait.  Neurological examination revealed 
no nystagmus, with negative Weber test, Rinne test, and 
Halpike maneuver.  He displayed no tremor or dysmetria.  The 
Romberg's test was negative.  Tandem walk revealed he was 
able to balance on either foot.  The diagnoses included, in 
part, mild positional vertigo, of uncertain etiology; and 
probable post-traumatic stress disorder.  The examiner (the 
neurosurgeon who had conducted the 2006 VA examination) 
concluded:

" . . The persistence of mild positional vertigo, 
unchanged for several years, following a minimal blast 
injury cannot be explained in the absence of physical 
findings that would support a diagnosis of benign 
paroxysmal positional vertigo.  . . The question is, why 
has vertigo persisted after the physical basis for 
vertigo is no longer present?  The most likely 
explanation is that the [veteran] has PTSD, i.e., the 
stress and shock of the IED incident persists, 
reinforcing its most prominent symptom even though the 
physical basis for that symptom is no longer present".

In an addendum signed in December 2007, after the veteran's 
claims file was reviewed, the October 2007 examiner opined:

"Upon review, there are several entries noting that the 
veteran complaints of tinnitus on the Lt., but never 
dizziness.  For example, at ENT consultation on 2/17/05 he 
was evaluated for Lt-sided tinnitus after the 5/5/04 IED 
explosion: "He denies other otological symptoms.  Does not 
recall a sudden hearing loss, simulating a TTS, but he had a 
sensation of aural fullness and ringing." This is consistent 
with the note written one hour after the IED explosion: "49 
y/o male was in an IED attack this morning.  He was the 
driver, and the IED went off, causing severe ringing in his 
ears bilaterally.  Denies SOB, chest pain, blurred vision.  
[A Medical Officer then saw the Soldier.]  No ear pain. No 
dizziness. No vertigo.  Sx. Neck is supple . . No nystagmus . 
.Bilateral ears with shiny tympanum.  .(no evidence of 
rupture)  . ."  Audiology Note on 8/13/04 concluded that the 
Soldier had normal hearing on the right but a "moderately 
severe sensorineural hearing loss" on the left.  No mention 
is made of other otological symptoms but it can be assumed 
that the Soldier was asked.  In addition, there is no mention 
of a specific evaluation for benign paroxysmal position 
vertigo (as suggested by the Soldier's memory of that 
encounter, detailed in the PI section below).  Indeed no SMR 
notes (other than the 5/5/04 note) mention dizziness.  In 
post-deployment c-file notes, there are multiple entries 
stating that the veteran denied having had dizziness.  For 
example, an Internal Medicine work-up for hypertension 
(5/11/05) lists a complete review of Systems and includes the 
following entry:  "Denies headache or dizziness."  At the 
7/11/05 Audiology C&P Examination the Soldier makes no 
mention of dizziness or vertigo.  At the 6/14/05 General 
Medicine C&P Examination, he failed no [sic] mention 
dizziness.  Given that he Soldier has waited until now to 
mention dizziness, and has none of the physical findings 
necessary to validate the type of vertigo he is describing, 
it may be concluded that his dizziness is a) rarely 
noticeable, and b) has no somatic basis. "    

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).
Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  The chronic disability 
must have manifested either during active military, naval, or 
air service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011, and must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

The veteran is not shown to have a current diagnosis of a 
chronic disability manifested by dizziness, and such 
disability was not diagnosed in service or in the interim.  
See December 2007 addendum to the October 2007 examination 
report.  The question then becomes whether he has signs or 
symptoms of a chronic disability manifested by dizziness, so 
as to warrant presumptive service connection under 
38 U.S.C.A. § 1117.  

Significantly, although, the veteran has reported unexplained 
occasional symptoms of dizziness, they are not shown to have 
ever been manifested to a compensable degree.  Under Code 
6204 (for peripheral vestibular disorders) a 10 percent 
rating is assigned for occasional dizziness; however there 
must be objective findings that support the diagnosis of 
vestibular disequilibrium before a compensable rating may be 
assigned.  See 38 C.F.R. § 4.87, Note following Code 6204.  

Furthermore, the record does not show that at any time (in 
service or thereafter) there were "objective indications of 
a qualifying chronic disability" manifested by dizziness.  
See 38 C.F.R. § 3.317 (a)(1).  Specifically, no examination, 
in service or after the veteran's service in the Southwest 
Asia, found "signs" of disability manifested by dizziness 
perceptible to an examining physician.  See 38 C.F.R. 
§ 3.317(a)(3).  All examinations and testing for neurological 
abnormality addressing dizziness have been normal.  
Furthermore, the record does not show that at any time there 
were non-medical indicators of dizziness capable of 
independent verification.  All there is to show that the 
veteran has a disability manifested by dizziness are the 
veteran's own subjective complaints/accounts that are 
incapable of independent verification.  

In light of the foregoing, the Board finds that the answer to 
the threshold question that must be addressed, i.e., whether 
the veteran actually has the disability for which service 
connection is sought, is no.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Finally, the Board notes that the veteran's representative 
has raised arguments regarding the adequacy of the October 
2007 VA examination (with December 2007 signed addendum).  
The examination's responsiveness to the Boards remand 
instruction was discussed previously.  Regarding the content 
of the opinion offered, the representative appears to be 
arguing that findings and opinion of the examiner are 
inconsistent with the record.  On review of the examiner's 
account of pertinent records in the claims file, the Board 
notes that the examiner appears to have conducted an 
exceptionally thorough review, and that factual basis for the 
opinion offered, as summarized, is substantially accurate.  
What the representative disputes are the inferences that the 
examiner drew from what was/was not reported.  The Board 
finds that inferences drawn from the reported evidence of 
record by the VA examiner fall within realm of medical 
expertise (which is precisely why an opinion by an 
appropriate physician was sought).   The preponderance of the 
evidence is against the claim seeking service connection for 
a disability manifested by dizziness; accordingly, the claim 
must be denied.


ORDER

Service connection for a chronic disability manifested by 
dizziness, to include as due to an undiagnosed illness is 
denied.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


